OPINION — AG — ** COMPENSATION OF COLLEGE PRESIDENTS ** THE BOARD OF REGENTS OF OKLAHOMA COLLEGES MAY PROVIDE COMPENSATION TO A PRESIDENT OF AN INSTITUTION GOVERNED BY THE BOARD IN ADDITION TO THAT COMPENSATION WHICH IS DESIGNATED AS SALARY, REGARDLESS OF WHETHER SUCH ADDITIONAL COMPENSATION IS DESIGNATED AS A FEE, WAGE, REMUNERATION, EXPENSE ALLOWANCE OR OTHER FORM OF COMPENSATION, SO LONG AS THE TOTAL OF ALL COMPENSATION PAID TO THE PRESIDENT DOES NOT EXCEED THE MAXIMUM LIMIT PROVIDED FOR IN 74 O.S. 1971 250.6 [74-250.6] CITE: ARTICLE XIIIB, SECTION 2 (GERALD E. WEIS)